DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 9, 10, 12, 13, 15, and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al (2019/0284481 A1).
Hu discloses a process of conversion of a hydrocarbon feed containing natural gas such as methane to a product containing C6 and higher hydrocarbons including olefinsclaim 9, paraffins, aromatic by irradiating electromagnetic energy the hydrocarbon feed and the catalyst containing metals or metal oxides such as Ti, Fe, Pt and zeolite (the abstract; 0005, 0008, 0036, 0057, 0068, 0069, 0070).
Regarding claim 2, it appears that Hu does not disclose the presence of olefins in the natural gas feed.
Regarding claim 13, it appears that the natural gas feed used in Hu process is free of
functionalized hydrocarbons (see the entire patent for details).
	Hu does not disclose the product has characteristics as recited in claims 15, 20, and 21. However, such a product is expected to be inherently produced by Hu process which is operated by using similar feed under similar conditions except the opposition can be proved by applicants.
	Hu does not disclose (1) the temperature and the pressure of the reactor during the step of introducing the hydrocarbon feed the reaction as recited in claims 1 and 3, (2) the support comprises such as TiO2 or ZnO as recited in claim 5 with properties as recited in claim 4, (3) the electromagnetic energy has a wavelength greater than about 350 nm as recited in claim 6, (4) how long the hydrocarbon feed and the catalyst is irradiated as recited in claim 12, (5) the catalyst is free or substantially free of one or more group 12 metals, (6) separating products and unreacted reactants as recited in claims 18 and 19.
(1) However, the temperature and pressure of the pressure of the introducing of the feed  must be selected so that the reaction can be delayed until it is ready.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the Hu process by selecting
appropriate conditions of temperature and pressure of the reactor such as ambient condition so that the the feedstock can be delayed to react until the reaction is ready to arrive at the applicants’ claimed process since as disclosed by Hu in paragraph 0070 that under low reaction severity (i.e, low temperature and ambient pressure) the disclosed heterogeneous catalysts can be used in processes that synergistically integrate microwave reaction chemistry with novel disclosed heterogeneous … 
(2) However, Hu discloses that metals such as Ti, Pt, Zn... in the catalyst can be in the form of metal or metal oxides (the abstract; 0190).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the Hu process by making the catalyst containing both metal and metal oxide by selecting metals such as titanium and zinc in the form of oxides and other metal such as iron and platinum in the form of metal to form a catalyst as recited in claim 5 except the criticality can be shown by applicants. These metal oxides such as TiO2 and ZnO work as the support which is expected inherently to have the band gap as recited in claim 4.
(3) However, the process of Hu is operated by an electromagnetic energy.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the Hu process by selecting appropriate electromagnetic energy to arrive at the applicants’ claimed process except the criticality can be shown.
(4) However, the time of the irradiation must be selected for the reaction.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the Hu process by selecting appropriate time for the irradiation to arrive at the applicants’ reaction except the criticality can be shown by applicants.
(5) However, Hu discloses many different metals in different groups can be used to make the catalyst.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the Hu process by using any metals such as iron (group 8) or excluding any metals such as zinc (group 12) as disclosed to arrive at the applicants’ claimed process except the criticality can be shown by applicants.
(6) However, unreacted reactant and hydrocarbon products having different molecular can be used for different purposes.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the Hu process by separating the effluent of the Hu process since this effluent contains different hydrocarbons and unreacted feed to arrive at applicants’ claimed process since unreacted feed can be recycled and hydrocarbons having different molecular weight can be used for different purposes.

Claims 7, 8, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (2019/0284481 A1) in view of Forsyth et al (2016/0200586 A1).
Hu discloses a process as discussed above.
Hu disclose the feedstock is a natural gas (0008). However, Hu does not disclose the natural also contains cyclic alkanes as recited in claims 7 and 23 and acyclic alkanes as recited in claim 8 and 23. However, Forsyth discloses natural gas contains methane, ethane, propane, cyclopropane, butane (0003).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the Hu process by using a natural gas disclosed by Forsyth as the natural gas feed for the Hu process to arrive at the applicants’ claimed process since it is expected any natural gas would yield similar results and these
different alkanes would be expected to be react together to form heavier products under reaction condition similar as to the condition of the claimed process as recited in claim 7, 8, and 16.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (2019/0284481 A1) in view of Knight et al (2019/0120029 A1).
Hu discloses a process as discussed above.
Hu discloses the feedstock is a natural gas (0008).
Hu does not disclose using a natural gas having a content of water from 10 to 1000 ppm. However, Knight discloses the natural gas contains several hydrocarbons and water (0020).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the Hu process by using a natural gas disclosed by Knight as the natural gas feed for the Hu process to arrive at the applicants’ claimed process since it is expected that using any natural gas containing any amount of water would yield similar result except the criticality can be shown by applicants.

Response to Arguments
Applicant's arguments filed 06/08/2021 have been fully considered but they are not persuasive. The argument “Hu does not teach a process where Hu does not teach a process where a catalyst and hydrocarbon feedstock are irradiated at temperatures between 23 °C and 200°C. Hu specifically teaches that the minimum temperature for the hydrocarbon conversion reaction therein is at least 300 °C (Hu, paragraphs 260-264). Hu further teaches that heating to a temperature of at least 300 °C is necessary because at lower temperatures, “the catalyst can deactivate and be rendered less effective” (Hu, paragraph 68). Hu specifically teaches that the minimum temperature for the hydrocarbon conversion reaction therein is at least 300 °C (Hu, paragraphs 260-264). Hu further teaches that heating to a temperature of at least 300 °C is necessary because at lower temperatures, “the catalyst can deactivate and be rendered less effective” (Hu, paragraph 68)” is not persuasive since in claim 1, the process does not claim a catalyst and hydrocarbon feedstock are irradiated at temperatures between 23 °C and 200°C instead of the process of claim 1 recite the hydrocarbon feed is introduced in a reactor which is at a temperature from 23 to 200oC. 

Allowable Subject Matter
Claims 23 and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest art of record does not disclose a process as claim 23 in which the feedstock and the catalyst is irradiated in the reactor at a temperature of between 23 to 200oC and a pressure between 0 and 500 pig.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUAN D DANG/Primary Examiner, Art Unit 1772